Dismissed and Opinion filed September 18, 2003








Dismissed and Opinion filed September 18, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00628-CV
____________
 
JESSE R. CURRY, JR., Appellant
 
V.
 
WALLACE L. WILSON, JR., Appellee
 

 
On Appeal from the 61st District Court
Harris County, Texas
Trial Court Cause No. 02-34096
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed January 22,
2003.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  




On June 10, 2003, an extension was granted for filing the
record.  No record was filed.  On August 15, 2003, notification was
transmitted to all parties of the Court's intent to dismiss the appeal for want
of prosecution unless, within fifteen days, appellant paid or made arrangements
to pay for the record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).  Appellant filed no response.  The clerk=s record has not been filed.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed September 18, 2003.
Panel consists of Chief Justice
Brister and Justices Anderson and Seymore.